Case: 21-50936     Document: 00516265094         Page: 1     Date Filed: 04/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        April 4, 2022
                                  No. 21-50936
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rudolph Rivas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:93-CR-52-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Rudolph Rivas, federal prisoner # 65077-080, appeals the district
   court’s denial of his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A). He argues that his deteriorating health due to age and
   trauma caused by incarceration, the health risks posed by the COVID-19


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50936      Document: 00516265094           Page: 2   Date Filed: 04/04/2022




                                     No. 21-50936


   pandemic, the length of prison time he has served, and his rehabilitation
   while incarcerated constitute extraordinary and compelling reasons
   warranting release.
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for an abuse of discretion. United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). Rivas’s health conditions are
   unfortunately commonplace, and he makes no assertion that he is being
   denied treatment for the conditions. See United States v. Thompson, 984 F.3d
   431, 433-34 (5th Cir. 2021). Additionally, Rivas has served less than half of
   his federal sentence and expressed only a generalized fear of contracting
   COVID-19 before the district court. See id. at 435. We do not consider
   whether harsh prison conditions during the pandemic, the need to care for
   his elderly mother, and his purported excessive sentence constitute
   extraordinary and compelling reasons warranting relief since they are raised
   for the first time on appeal. See Leverette v. Louisville Ladder Co., 183 F.3d
   339, 342 (5th Cir. 1999). Accordingly, Rivas has failed to show that the
   district court’s finding that extraordinary and compelling reasons did not
   warrant compassionate release was based on a clearly erroneous assessment
   of the evidence or an error of law. See Chambliss, 948 F.3d at 693.
          Moreover, the district court also denied Rivas’s motion on the basis
   that a weighing of the 18 U.S.C. § 3553(a) sentencing factors did not warrant
   relief. See § 3553(a)(1), (a)(2)(A), (a)(2)(B), (a)(2)(C). Rivas’s failure to
   challenge this determination on appeal further defeats his claim.           See
   Chambliss, 948 F.3d at 693-94; see also Yohey v. Collins, 985 F.2d 222, 225 (5th
   Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744,
   748 (5th Cir. 1987).     The judgment of the district court is therefore
   AFFIRMED.




                                          2